DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-11 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/15/2022, with respect to the rejection(s) of claims 1-11 has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huetzin et al. (Huetzin – WO 2015/083098 A1) in view of Ryan et al. (Ryan – US 2015/0147067 A1) and Suryavanshi et al. (Suryavanshi – US 2015/0141005 A1).

As to claim 1, Huetzin discloses a system for providing a device access to sensor data of a sensor, the system comprising: 
the sensor (Huetzin: FIG. 1 the detection module 11) covering a sensing volume (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5), the sensing volume having a particular shape (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13), and 
one or more light sources (Huetzin: FIG. 1 the lighting module 13) for emitting light having a light distribution resembling the shape of the sensing volume (Huetzin: [0028], [0032]-[0033], [0042]-[0043], and FIG. 3-7: there is shown three luminaires 1 A, 1 B, 1 C to respectively illuminate three zones ZA, ZB, ZC), the one or more light sources being arranged with respect to the sensor such that the sensing volume substantially overlaps the light distribution (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the first lighting Ri is identical to the lighting provided by the other ordinary luminaires without defection means. Referring to Figure 4, the luminaire 1 receives a single detection signal ID. The detection module 1 1 informs the control module 12 that a single carriage 2 is present in the lighting zone , and 
a driver (Huetzin: FIG. 1 the control module 12) for driving the one or more light sources to embed a code in the light (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the lighting module 13 is capable of receiving and transmitting data according to LiFi technology by transmitting and receiving sequences of light pulses. As a reminder, LiFi technology (IEEE 802.15) is a means of communication based on the use of light from LED lighting to transmit data wirelessly. Preferably, the lighting module 13 is connected to a communication network, preferably to the internet network for exchanging data with users' personal devices comprising a LiFi transmitter/receiver, for example, a laptop computer, a smartphone or a tablet. The communication network can be wired, for example via PLC technology, or wireless, for example via WiFi technology. Thanks to the lighting module 13, users can, for example, consult their e-mails on their laptops connected by LiFi to the Internet network).

Huetzin does not explicitly disclose wherein the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor.
However, it has been known in the art of lighting communication to implement wherein the code comprises at least one of the sensor data of the sensor and a key for providing access to the sensor data of the sensor, as suggested by Ryan, which discloses wherein the code (Ryan: [0084], [0086], and FIG. 1 the LED light sources 108-112) comprises at least one of the sensor data of the sensor and a key for providing access to the sensor data of the sensor (Ryan: [0086],  [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 
Therefore, in view of teachings by Huetzin and Ryan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin to include wherein the code comprises at least one of the sensor data of the sensor and a key for providing access to the sensor data of the sensor, as suggested by Ryan. The motivation for this is to implement a known alternative method for communication and providing access to contents using lighting communications.

The combination of Huetzin and Ryan does not explicitly disclose the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor.
However, it has been known in the art of communication to implement the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor, as suggested by Suryavanshi, which discloses the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor (Suryavanshi: Abstract, [0028]-[0029]: when a match is found between a unique identifier of a proximate wireless network access point and stored information associated with the device's applications, the mobile device may be considered to be in a location associated with a predefined action or to otherwise be of interest to the user of the mobile device, [0034], and FIG. 1: The mobile device may parse, 
Therefore, in view of teachings by Huetzin, Ryan, and Suryavanshi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin and Ryan to include wherein the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor, as suggested by Suryavanshi. The motivation for this is to implement a known alternative method for communication and providing access to information based on location of a mobile device.

As to claim 2, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 1 further comprising the system of claim 1, wherein the system comprises a transceiver for receiving data from the device indicating that the device is located within the sensing volume (Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17: Also described herein are techniques for communicating with a mobile communications device (e.g., cellular telephone, wearable computer, tablet computer, smart tag) via a VLC+RF system in the vicinity of the mobile device. The RF transceivers of a VLC+RF mesh may be employed simultaneously with, or alternatively to, the VLC beacons of the mesh in determining the position, state of motion, and orientation of a mobile device in the working space. The VLC beacons and RF transceivers may communicate with each other as well as, potentially, with other devices or networks), and for providing sensor data to the device if the device is located in the sensing volume of the sensor (Ryan: Abstract, [0010]-[0011], [0090]-[0097], [0102], FIG. 1, .

As to claim 3, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the one or more light sources are arranged with respect to the sensor such that at least 90% of the light distribution is located within the boundaries of the sensing volume.
However, Huetzin discloses a communication system comprising a detection module for only detecting ID signals located within a lighting zone of a lighting module (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13).
Therefore, in view of teachings by Huetzin, Ryan, and Suryavanshi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin, Ryan, and Suryavanshi to include the one or more light sources are arranged with respect to the sensor such that at least 90% of the light distribution is located within the boundaries of the sensing volume, as suggested by Huetzin, as desired. The motivation for this is for communications between a luminaire module with mobile devices within a sensing volume of a detection module.

As to claim 4, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 3 further comprising the system of claim 3, wherein the one or more light sources are arranged with respect to the sensor such that the light distribution is located within the boundaries of the sensing volume (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13).

As to claim 5, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 1 further comprising the system of claim 1, wherein the system further comprises the device, the device comprising: a light detector (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor arranged for detecting the code embedded in the light (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software), and a processor arranged for determining that the device is located in the sensing volume of the sensor if the code has been detected (Ryan: [0086], [0090]-[0097], and FIG. 1-2: the mobile device 100 sends VLC detected light-source ID codes 206 through the network 202 to a server 208. The server 208 returns location information 204 to the device 100).

As to claim 6, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 5 further comprising the system of claim 5, wherein the device comprises a communication unit arranged for communicating with the sensor (Ryan: FIG. 1 the analysis module 116 and the network adapter 120), and wherein the processor is arranged for establishing a connection with the sensor if it has been determined that the device is located in the sensing volume (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software).

As to claim 7, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 5 further comprising the system of claim 5, wherein the code comprises an identifier of the sensor (Ryan: [0084], [0086], [0090]-[0097], and FIG. 1: In some embodiments, light sources are used to provide an indoor positioning service to mobile devices. Each light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable by the human eye yet detectable by a camera-equipped mobile device as modulation artifact in images acquired by the camera. Since robust detection of ID information broadcast by a point source of light is feasible only the vicinity of the source, the mobile device can be presumed to be in the vicinity of a light whose ID it detects. Detected light IDs can therefore be used to estimate the mobile device's location, e.g., by matching detected IDs to spatial coordinates using a database on a server. When a mobile device identifies light from more than one light source, the position of the device can be geometrically estimated with even greater accuracy), and wherein the processor of the device is arranged for identifying the sensor based on the identifier (Ryan: [0086], [0090]-[0097], and FIG. 1: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software. For example, the module 116 can be an application that runs on a computational capability of the device 100).

As to claim 8, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 5 further comprising the system of claim 5, wherein the device further comprises a user interface, and wherein the processor is further arranged for providing, via the user interface, an indicator that the device is located in the sensing volume (Ryan: [0004], [0017], [0092], [0102], [0127], FIG. 1, and FIG. 17: In an illustrative case of an indoor navigation application, the user would see an identifying "you are here" marker overlaid on a map of the indoor space they are in. In the case of content delivery, the user might see on their mobile device 100 images, text, videos, recorded audio, or other information about objects they standing near).

As to claim 9, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 1 further comprising the system of claim 1, wherein the sensor is a vision sensor (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114), and wherein the sensing volume is defined by a field of view of the vision sensor (Ryan: [0084], [0086], [0090]-[0097], and FIG. 1: In some embodiments, light sources are used to provide an indoor positioning service to mobile devices. Each light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable by the human eye yet detectable by a camera-equipped mobile device as modulation artifact in images acquired by the camera. Since robust detection of ID information broadcast by a point source of light is feasible only the vicinity of the source, the mobile device can be presumed to be in the vicinity of a light whose ID it detects. Detected light IDs can therefore be used to estimate the mobile device's location, e.g., by matching detected IDs to spatial coordinates using a database on a server. When a mobile device identifies light from more .

As to claim 10, Huetzin, Ryan, and Suryavanshi discloses all the method of providing a device access to sensor data of a sensor limitations as claimed that mirrors the system of providing a device access to sensor data of a sensor limitations in claim 1; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of providing a device access to sensor data of a sensor, the method comprising: 
providing the sensor (Huetzin: FIG. 1 the detection module 11) covering a sensing volume (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13 and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), the sensing volume having a particular shape (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13 and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), 
emitting, by one or more light sources (Huetzin: FIG. 1 the lighting module 13 and Ryan: FIG. 1 the LEDs 126) a light having a light distribution resembling the shape of the sensing volume (Huetzin: [0028], [0032]-[0033], [0042]-[0043], and FIG. 3-7: there is shown three luminaires 1 A, 1 B, 1 C to respectively illuminate three zones ZA, ZB, ZC and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), such that the sensing volume substantially overlaps light distribution (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the first lighting Ri is identical to the lighting provided by the other ordinary luminaires without defection means. Referring to Figure 4, the luminaire 1 receives a single detection signal ID. The detection module 1 1 informs the control module 12 that a single carriage 2 is present in the lighting zone Z and commands the lighting module 13 to provide a second lighting R2 of orange color and of medium light intensity and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), and 
driving the one or more light sources (Huetzin: FIG. 1 the control module 12 and Ryan: FIG. 1 the LED driver 130) to embed a code in the light (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the lighting module 13 is capable of receiving and transmitting data according to LiFi technology by transmitting and receiving sequences of light pulses. As a reminder, LiFi technology (IEEE 802.15) is a means of communication based on the use of light from LED lighting to transmit data wirelessly. Preferably, the lighting module 13 is connected to a communication network, preferably to the internet network for exchanging data with users' personal devices comprising a LiFi transmitter/receiver, for example, a laptop computer, a smartphone or a tablet. The communication network can be wired, for example via PLC technology, or wireless, for example via WiFi technology. Thanks to the lighting module 13, , 
wherein the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor (Ryan: [0086], [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable of being illuminated by VLC light sources in a readily detectable manner and Suryavanshi: Abstract, [0028]-[0029]: when a match is found between a unique identifier of a proximate wireless network access point and stored information associated with the device's applications, the mobile device may be considered to be in a location associated with a predefined action or to otherwise be of interest to the user of the mobile device, [0034], and FIG. 1: The mobile device may parse, demodulate, compare, convert, decrypt, decode, evaluate, and otherwise process any obtained sensor data to identify encoded information that may be related to the unique identifier and/or the associated applications).

As to claim 11, Huetzin, Ryan, and Suryavanshi disclose the limitations of claim 10 further comprising the method of claim 10, further comprising: detecting, by the device (Ryan: FIG. 1 the mobile device 100 and Suryavanshi: Abstract, [0028]-[0029], [0034], and FIG. 1), the code embedded in the light (Ryan: [0086],  [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable , determining that the device is located in the sensing volume of the sensor if the codes has been detected (Ryan: [0086], [0090]-[0097], and FIG. 1-2: the mobile device 100 sends VLC detected light-source ID codes 206 through the network 202 to a server 208. The server 208 returns location information 204 to the device 100 and Suryavanshi: Abstract, [0028]-[0029], [0034], and FIG. 1), and providing, via a user interface, an indicator that the device is located in the sensing volume (Ryan: [0004], [0017], [0092], [0102], [0127], FIG. 1, and FIG. 17: In an illustrative case of an indoor navigation application, the user would see an identifying "you are here" marker overlaid on a map of the indoor space they are in. In the case of content delivery, the user might see on their mobile device 100 images, text, videos, recorded audio, or other information about objects they standing near).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Aggarwal et al., US 2018/0007247 A1, discloses modulating passive optical lighting.
Bernsen et al., US 2017/0223810 A1, discloses luminaire with radio module.
Ikehara et al., US 2016/0270195 A1, discloses mobile terminal and device control system.
Holtman, US 2016/0154088 A1, discloses determining orientation.
Holtman, US 2016/0139244 A1, discloses distance position determination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684